internal_revenue_service department of the treasury index number number info release date washington dc person to contact telephone number refer reply to cc psi 6-cor-134783-01 date date re rules for making a sec_179 election dear this letter is in response to your representative’s letter dated date to commissioner of internal revenue inquiring about the rules for making an election under sec_179 of the internal_revenue_code we hope that you find the following general information to be helpful a sec_179 election must be made on a taxpayer’s original tax_return filed for the tax_year in which the sec_179 property is placed_in_service whether or not the return is filed timely the election cannot be made on an amended_return filed after the due_date of the return including extensions however if the taxpayer timely filed a return for the year without making the sec_179 election the taxpayer can still make the sec_179 election by filing an amended_return within months of the due_date of the return excluding extensions see irs publication how to depreciate property chapter sec_179 deduction a copy of which is enclosed the copies of the following materials which are the sources of the rules for making a sec_179 election are enclosed for your reference and the information provided therein may be of interest to you sec_179 of the internal_revenue_code the legislative_history of sec_179 s rep no 97th cong 1st sess 1981_2_cb_412 sec_1_179-5 of the income_tax regulations and sec_301_9100-2 of the income_tax regulations cor-134783-01 this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revenue_procedure 2001_1_irb_4 a copy of which is enclosed we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures
